Title: General Orders, 9 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Saturday May 9th 1778.
                        Parole Independence—C. Signs India—Jinkintown.
                        
                    
                    The hours appointed for the Exercise of the Troops having been changed makes it necessary to alter the hours appointed for the Drummers to practise which will for the future be from five to six in the morning and from four to five in the afternoon, any Drummer that shall be found practising at any other than the time mentioned above shall be severely punished—The Adjutants of the several Regiments are to pay particular Attention to this order as they will be answerable for the Execution of it.
                    The use of Drums are as signals to the Army and if every Drummer is allowed to beat at his pleasure, the Intention is entirely destroy’d, as it will be impossible to distinguish whether they are beating for their own pleasure or for a signal to the Troops.
                    Congress has been pleased to appoint Baron De Steuben Inspector General with the Rank of Major General and the Commander in Chief being vested with Power to appoint the Inspectors and Brigade Inspectors, He continues in office those who have already been nominated & appointed.
                    The languid Progress of essential works of Defence which have been traced by the Engineers gives the Commander in Chief great Concern—He calls upon those Officers who superintend them to use their utmost Exertions to have them completed without loss of time.
                    At a General Court-Martial Coll Febiger President May 5th 1778—Robert Anderson late Waggon-Master in the Marquis’s Division tried for selling a Rifle marked U.S. found guilty and sentenced to redeem the Rifle and Return it to the first Pennsylvania Regiment to which the Person who lately had it in Possession belonged—Approved and ordered to take place.
                    At the same Court Lieutt McDonald of the 3rd Pennsylvania Regiment tried for absenting himself from his Regiment without the consent of his commanding Officer; Upon mature Consideration of the Charge and Evidence the Court are of opinion that the Prisoners justification is sufficient and do acquit him of the Charge exhibited against him.
                    The Commander in Chief confirms the opinion of the Court and orders Lieutt McDonnald to be released from his Arrest.
                 